 Case 2:21-cv-02055-PKH Document 10                Filed 05/03/21 Page 1 of 1 PageID #: 43




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION

DONNA ROBERDS                                                                         PLAINTIFF

   v.                                     No. 2:21-CV-02055

HOOD & STACY, P.A.                                                                  DEFENDANT

                                             ORDER

        Before the Court is Plaintiff’s motion (Doc. 9) to dismiss the case with prejudice. The

motion represents the parties have settled Plaintiff’s claims. Rule 41(a)(2) of the Federal Rules of

Civil Procedure provides “an action may be dismissed at the plaintiff’s request only by court order,

on terms that the court considers proper.” Plaintiff’s motion to dismiss will be granted.

        IT IS THEREFORE ORDERED that the motion (Doc. 9) to dismiss is GRANTED and this

case is DISMISSED WITH PREJUDICE.

        IT IS SO ORDERED this 3rd day of May, 2021.


                                                             /s/P. K. Holmes, ΙΙΙ
                                                             P.K. HOLMES, III
                                                             U.S. DISTRICT JUDGE
